

116 HR 3711 IH: Nutrition Counseling Aiding Recovery for Eating Disorders Act of 2019
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3711IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Ms. Judy Chu of California (for herself, Mr. Cárdenas, Ms. Clarke of New York, Mr. Fitzpatrick, Mrs. Lee of Nevada, Mr. Raskin, Mr. Rouda, Mr. Tonko, Ms. Castor of Florida, and Mr. Young) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide coverage of medical nutrition therapy
			 services for individuals with eating disorders under the Medicare program.
	
 1.Short titleThis Act may be cited as the Nutrition Counseling Aiding Recovery for Eating Disorders Act of 2019 or the Nutrition CARE Act of 2019. 2.FindingsCongress finds the following:
 (1)Eating disorders, including the specific disorders of anorexia nervosa, bulimia nervosa, binge eating disorder, avoidant/restrictive food intake disorder, and other specified feeding or eating disorders, are severe biologically based mental illnesses caused by a complex interaction of genetic, biological, social, behavioral, and psychological factors.
 (2)Over 30,000,000 individuals in the United States of all ages, races, sizes, sexual orientations, ethnicities, and socioeconomic statuses, are affected by eating disorders during their lifetimes.
 (3)Eating disorders have one of the highest mortality rates of all mental illnesses, as eating disorders can become fatal due to heart failure, kidney failure, stroke, hypoglycemia, and gastric rupture. Additionally, longitudinal studies have found that the suicide risk for those with an eating disorder is 23 times the expected risk.
 (4)Eating disorders can be successfully treated with interventions at the appropriate durations and levels of care, yet only one-third of persons with eating disorders receive any medical, psychiatric, or therapeutic care. Best practice treatment of eating disorders includes patients, their families, and a comprehensive team of professionals such as social workers, mental health counselors, primary care practitioners, psychiatrists, psychologists, dietitians, art therapists, and other specialty providers.
 (5)Studies examining the prevalence of eating disorders and insulin restriction among people with diabetes show that up to 35 percent of women with diabetes restrict insulin in order to lose weight at some point in their life.
 (6)Research shows that disordered eating among older adults consistently find that rates of disordered eating among the elderly are similar to those of younger persons.
 (7)Weight loss in the elderly may signal an undiagnosed medical illness or may be the result of a known medical condition and/or its pharmacologic treatment.
 (8)Eating disorders in the elderly are associated with significant morbidity and mortality, and a wide range of health issues arise secondary to eating disorders, including cardiac, metabolic, gastric, and bone conditions; diagnosis and proper treatment of this population are essential.
 (9)Eating disorders in the elderly are particularly serious because chronic disorders or diseases may already compromise a patient’s health. Inadequate nutrition can result in memory deficits, cognitive decline, decubitus ulcers, impaired healing of sores, wounds, or infections, and dizziness, disorientation, and falls.
 (10)Studies find that individuals with chronic illnesses and/or disabilities are four times more likely to have anorexia nervosa or bulimia nervosa compared to the general population.
			3.Providing coverage of medical nutrition therapy services for individuals with eating disorders
 under the Medicare programSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— (1)in subsection (s)(2)(V)—
 (A)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and adjusting the margins accordingly;
 (B)in subclause (III), as so redesignated, by striking the semicolon at the end and inserting ; and; (C)by striking beneficiary with diabetes and inserting the following:
					
 beneficiary—(i)with diabetes; and (D)by adding at the end the following new clause:
					
 (ii)beginning January 1, 2020, with an eating disorder (as defined by the Secretary in accordance with most recent edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association);; and
 (2)in subsection (vv)— (A)in paragraph (1)—
 (i)by inserting (including management of an eating disorder (as defined for purposes of subsection (s)(2)(V)(ii))) after disease management; and (ii)by inserting or psychologist (or other mental health professional to the extent authorized under State law) and, in the case of such services furnished to an individual for the purpose of management of such an eating disorder, at the times specified in paragraph (4) before the period at the end; and
 (B)by adding at the end the following new paragraph:  (4) (A)For purposes of paragraph (1), the times specified in this paragraph are, with respect to medical nutrition therapy services furnished to an individual for purposes of management of an eating disorder, the following:
 (i)13 hours (including a 1 hour initial assessment and 12 hours of reassessment and intervention) during the 1-year period beginning on the date such individual is first furnished such services.
 (ii)Subject to subparagraph (B), 4 hours during each subsequent 1-year period. (B)In the case that the physician or psychologist (or other mental health professional to the extent authorized under State law) treating such individual determines that there has been a change with respect to the diagnosis, medical condition, or treatment regimen relating to the eating disorder of such individual that requires the furnishing of medical nutrition therapy services beyond the times specified in subparagraph (A)(ii), the Secretary may provide for an additional number of hours to be available to such individual with respect to a period described in such subparagraph.
 (C)The Secretary may apply such other reasonable limitations with respect to the furnishing of medical nutrition therapy services for purposes of management of an eating disorder during a period described in subparagraph (A)(ii) as the Secretary determines appropriate..
				